—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered December 22, 1998, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and a statement made by him to law enforcement officials.
*405Ordered that the judgment is affirmed.
The defendant contends that the court erred in denying those branches of his motion which were to suppress physical evidence and a statement made by him to law enforcement officials because the People failed to present credible evidence sufficient to justify the pursuit and arrest of the defendant. Issues of credibility are primarily for the hearing court (see, People v Villanueva, 137 AD2d 852). Under the circumstances presented, the court reasonably concluded that the testimony of the People’s witnesses was credible. Goldstein, J. P., McGinity, Luciano and Feuerstein, JJ., concur.